Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: PreMD Inc. Provides Corporate Update TORONTO, Oct. 3 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) is pleased to announce an update on the company's 510(k) application to the US Food and Drug Administration (FDA) and involvement in upcoming conferences. On Wednesday, October 3, 2007, Dr. Brent Norton, president and chief executive officer of PreMD, will present at BioContact Quebec, a leading annual biopharmaceutical conference. The conference takes place from October 3-5, 2007, in Quebec City. PreMD is preparing the information recently requested by the FDA. In September, PreMD held discussions with the FDA in order to clarify the necessary information required to obtain an expanded regulatory claim for the company's POC skin cholesterol test. At this time, pursuant to multiple communications with the FDA and its marketing partner, PreMD anticipates submitting the final response in the coming weeks, within the required timeframe. PreMD is also involved in several upcoming conferences to be held in Q4 2007. The company will be presenting and exhibiting at the ValueRich Small-Cap Financial Expo on October 18, 2007, in New York. PreMD will also be exhibiting at the Association of Home Underwriters (AHOU) 2007 Annual Conference in
